705 S.E.2d 385 (2011)
STATE
v.
Larry MACKEY.
No. 520P10-1.
Supreme Court of North Carolina.
January 5, 2011.
Marc Bernstein, Special Deputy Attorney General, for State of North Carolina.
Geoffrey W. Hosford, Wilmington, for Mackey, Larry.
Peter S. Gilchrist, III, District Attorney, for State.
The following order has been entered on the motion filed on the 3rd of January 2011 by State of NC for Withdrawal of Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference this the 5th of January 2011."
JACKSON, J. recused.